Title: General Orders, 23 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 23rd 1776
Parole Canterbury.Countersign, St Asaph


Lieut. Thos Cummings tried at a Genl Court Martial for “behaving in a scandalous and infamous manner, unbecoming the Character of an Officer and Gentleman”—is sentenced to be cashiered—The General approves the sentence and orders it to take place immediately.
The General also confirms the sentence upon James McCormick of Capt. Farrington’s Company, in Col. sergeants Regiment, and commands the execution of it, at the discretion of his Colonel.
